Title: To George Washington from Brigadier General William Smallwood, 30 December 1778
From: Smallwood, William
To: Washington, George


  
    Dear Sir,
    Camp Middle Brook [N.J.] Decemr 30th 1778
  
  When I waited on you the other Evening, before your departure to Philadelphia, I found you too much engaged to impart my Sentiments on two Subjects, which I have ever had in view to mention at the close of the Campaign—There are Circumstances in my present Situation, which have long wounded my Feelings, & have become so injurious, that they must I fear force me (tho’ with Reluctance) to quit  
    
    
    
    the Service—The Injury in the first Instance rests with Congress and the Members therein from our State to remedy—the other it’s in your Power to Redress, but may more properly become the Subject of another Ltr, as I am fully persuaded of your Disposition to act with Propriety in every Instance, & do justice to every Individual.
My Motives & Complaints have hitherto been suppressed, from an Impression that our Affairs wou’d not justify my deserting the Service of my Country, but now our Prospects are better, & our Liberty & Independance I hope established on a pretty sure Basis, An Officer who has faithfully served three years to effect this, may with a good Grace Resign his Commission, when he suffers unmeritted Indignity & Neglect.
I have Served the Continent upwards of two years as a Brigadier, the only General Officer from our State, which has had in the Field almost during that Time, a Major & two Brigadier Generals Commands, and I appeal to you & the Public, if her Officers in general Have not meritd as much from the Continent as the Officers of any other State? yet they have been most shamefully neglected, & Her Troops in some Instances have suffered for want of that Attention which woud have been more naturally render’d by Officers immediately from the State—this must be consider’d not only as a Reflection on the Officers in the Maryland Line, but on the State, as it must be infer’d her Natives in point of Capacity & Merit, are either inadequate to the Command, or are thought to be so by her Members in Congress—tho the Presumption is scarcely admissible in either Instance, upon a Retrospective View of sundry Appointments, & some few Promotions which have taken Place.
Allow me to suggest, that Colo. Gist who has been an equal Time in service, & has distinguish’d himself as a Gallant Officer, has not been less neglected.
The Partial & rapid Promotion of Foreigners, whether from Motives of Policy or misconception, have been at least inconsiderate and disgusting to every honest American (over whose Heads they have been promoted) who have & must still bear the brunt in this Contest.
  I never did nor never shall address Congress or my Country, on the Subject of Promotion, there is a Delicacy which forbids this, in the Breast of every Man of Modesty & true Merit—tho we are told that a little Attention & Adulation have made no small Advances even in the Continental Line of Promotion—yet I coud never entertain a Sentiment so derogatory to the distinguish’d Merit and known Sense, of so venerable and respectable a Body as Congress. and Heaven forbid that an American Officer shou’d ever descend so low, as to commence Courtier to obtain his just Views—a Character which the true Soldier  
    
    
    
    must ever hold in the utmost contempt. I have the Honour to remain with sincere Regard Your Excellencys Most Obedt Hble Sert

  W. Smallwood

